 In the Matter of LEVER BROTHERS COMPANY, EMPLOYERandSOAP,GLYCERINE & EDIBLE OIL WORKERS UNION ORGANIZATION, UNITEDCHEMICAL WORKERS OF AMERICA, C. I. 0., PETITIONERIn the Matter of LEVER BROTHERS COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF FIREMEN AND OILERS, POWERHOUSEEMPLOYEES, OPERATORS AND MAINTENANCE MEN, A. F. L., PETITIONERCases Nos. 13-R-42-31 and 13-R-4358, respectively.DecidedJuly 04, 1947Austin M. Fisher Associates,byMessrs. Austin M. FisherandJohnJ. Cuneo,of New York City, for the Employer.'Mr. Benjamin C. Sigal,ofWashington, D. C., andMr. HowardJones,of Chicago, Ill., for the United.Messrs. Isaiah S. DorfmanandMichael J. Costello,of Chicago, Ill.,for the Firemen.Daniel D. Carmell,byMessrs. Lester AsherandJoseph E. Gubbins,of Chicago, Ill., for the International.`Mr. Edmund J. Flynn,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, hearing in this proceeding 1 washeld at Chicago, Illinois, on April 7, 8, and 9, 1947, before Robert T.Drake, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed. * TheEmployer and the International moved to dismiss the Firemen's peti-tion on the ground, among others, that the unit sought by the Firemenis inappropriate.For reasons set forth in Section IV, below, themotion is hereby granted.The Employer and the International alsomoved to dismiss the United's petition because of the alleged inappro-priateness of the unit sought by the United.2For the reasons set forthThese cases were consolidated by order of the Board dated April 7, 1947.sWe find no merit to the other motions to dismiss which were advanced by the Inter-national.74 N. L. R. B., No. 123.628 LEVER BROTHERS COMPANY629in Section IV, below, the motion is hereby denied.The International'srequest for, oral argument is hereby denied inasmuch, as the entirerecord, in our opinion, adequately presents the issues'and positions ofthe parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERLever Brothers Company, a Maine corporation having its principaloffices at Cambridge, Massachusetts, operates six production plantsand many branch and sales offices throughout the United States.Atits plant in Hammond, Indiana, which is primarily involved in thisproceeding, the Employer manufactures soap products, glycerine, andedible products.During the past yearly period, the Employer pur-chased for use at its Hammond plant raw materials valuedin excessof $1,000,000, of which approximately 90 percent was shipped frompoints outside the State of Indiana.During the same period, theEmployer sold manufactured products valued in excess of $1,000,000,of which approximately 90 percent was shipped outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDSoap, Glycerine & Edible Oil Workers Union Organization, UnitedChemical Workers of America, herein called the United, is a labororganization affiliated with the Congress'of Industrial Organizations,claiming to represent employees of the Employer.International Brotherhood of Firemen and Oilers, Powerhouse Em-ployees, Operators and Maintenance Men, herein called the Firemen,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.International ChemicalWorkers Union, herein called the Inter-national, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize the United or the Firemen asthe exclusive bargaining representative of employees in the respectiveunits asserted to be appropriate by these labor organizations until eachhas been certified by the Board. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that in Case No. 13-R-4231, a question affecting commercehas arisen concerning the representation of employees of the Em-ployer, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.Inasmuch as the bargaining unit sought to be established by thePetitioner in Case No. 13-R-4358 is hereinafter found to be inappro-priate, we find in that case that no question concerning the represen-tation of employees of the Employer has arisen in an appropriateunit within the meaning of Section 9 (c) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe United seeks a unit of all production and maintenance em-ployees at the Employer's plant at Hammond, Indiana, including,among others, the mechanical department employees, but excludingall supervisory personnel.The Firemen seeks a separate unit of theHammond mechanical department employees, excluding draftsmenand supervisory personnel.The Employer and the International arein accord with the composition of the unit sought by the United, butcontend that a bargaining unit restricted to Hammond production andmaintenance employees is inappropriate; it is their position that theappropriate unit should include employees of the Employer's plantsatHammond, Indiana, Cambridge, Massachusetts, Edgewater, NewJersey, and Baltimore, Maryland.The Employer, the International,and the United 3 oppose the unit sought by the Firemen ; they requestthat employees of the mechanical department should be included inthe same unit which embraces other Hammond production and mainte-nance employees.We shall first consider the petition of the United for a unit ofHammond employees, postponing for later consideration the pro-priety of including within that unit the Hammond mechanical depart-ment employees whom the Firemen seeks to represent separately.Over-all management, production, and labor relations policies re-specting the Employer's plants are formulated at the Employer's Cain-bridge executive offices which are located apart from the Cambridgeproduction plant.These policies are applied locally by the plantmanagers who exercise discretion in accommodating them to peculi-arly local problems.Thus, although the Hammond plant managermust act within certain prescribed policy limits, he is clothed withauthority to exercise independent judgment in many important3At the hearing the United indicated approval of the unit requested by the Firemeninsofar as it did not object to a suggested self-determination election among the mechan-ical department employeesHowever, upon the entire record, we interpret the United'sposition as contrary to that ofthe Firemen. LEVER BROTHERS COMPANY631respects, including, among others, the hiring and discharge of em-ployees.Likewise, insofar as the Employer's actual production isconcerned, there is a mixture of centralization with plant level inde-pendence.Thus, while each plant, for the most part, wholly producesfinished products ready for distribution and sale, there is some func-tional interdependence between plants.For example, the Hammondplant ships a portion of one of its products, refined oil, to another ofthe Employer's plants; and the Hammond plant receives a catalystfor its'own production use fron-1 another of the Employer's plants.And although production processes and-equipment and job classifica-tions at the Hammond, Cambridge, Edgewater, and Baltimore plantsare similar, we note that there is virtually no interchange of employeesbetween these plants, that the number of employees and the wagespaid at each plant vary, and that the plants, especially the Hammondplant, are widely separated from each other.The history of collective bargaining as to the employees in questionfurther accentuates the balance between multi-plant integration andsingle-plant independence.The first collective bargaining contract'covering Hammond employees was executed in 1934. It was a singleplant contract and was periodically renewed or renegotiated until 1946.These Hammond contracts as well as the single-plant contracts cover-ing maintenance and production employees at the Cambridge, Edge-water, and Baltimore plants were negotiated by the International, itspredecessor, or their respective affiliated locals.4 In March 1946, cul-minating several years of negotiations, the Employer and the Inter-national, acting in behalf of the plant locals at Hammond, Cambridge,Edgewater, and Baltimore, signed a master agreement covering allproduction and maintenance employees at these four plants. This con-tract provided that questions of a local nature be settled by localagreements.The four-plant contract expired on March 14, 1947, andwas renegotiated on a three-plant basis effective March 15, 1947, ex-empting the Hammond plant ostensibly because of the filing of therepresentation petitions herein.5The recent multi-plant contracts ne-gotiated by the Employer and the International indicate an effort togain broad collective bargaining stability by consolidating the plantunits effectively into a multi-plant unit.However, the long history ofsingle-plant bargaining at Hammond together with the substantialrepresentative interest shown by the United among Hammond em-4 InMatter of Leier Brothers Company,57 N L R B 139, an affiliated local of theFiremen was certified as bargaining representative of the Cambridge powerhouse employees.The record shows that the International in January 1947,suspended the executivecommittee of its affiliated Hammond local' This led to a breakdown in the bargainingprocess at Hammond and precipitated the petitions filed in this proceeding. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees military against a definitive unit resolution based on the 1946and 1947 contracts in favor of multi-plant bargaining..Under all the circumstances it appears that either a unit confined tothe Hammond production and maintenance employees or a unit com-posed of all production and maintenance employees of the Hammond,Cambridge,Edgewater,and Baltimore plants would be feasible. Inview of the foregoing and in view of the fact that the Hammond em-ployees have had no opportunity to express their desires in this matter,we shall make no final determination as to the scope of the unit at thepresent time;instead we believe that the determination of the unitshould depend, in part, upon the desires of the employees themselvesas expressed in the election hereinafter directed.As hereinbefore noted, the Employer, the International,and theUnited would include Hammond mechanical department employeeswithin the unit embracing Hammond production and maintenance em-ployees.The Firemen,however, contends that such employees mayfunction separately as a collective bargaining unit.The 90 employeesof the mechanical department fall into 6 definite classifications, eachunder the direction of a foreman:(1)powerhouse employees, (2)steamfitters,welders, tinsmiths and their helpers,(3) electricians andtheir helpers,(4)machinists,junior mechanics,and oilers,(5) store-room employees,and (6)painters,carpenters,and service employees;unclassified are 2 metermen and 2 draftsmen.These employees per-form work normally associated with their respective trades, and func-tion as operational,maintenance,custodial,and janitorial employees.It is urged that this lack of homogeneity as regards skills and func-tions precludes carving out the proposed unit from a production andmaintenance unit embracing Hammond employees.We agree with thiscontention.While it is true that the mechanical department employ-ees are a readily definable group and are all under the ultimate super-vision of the plant engineer,the record nevertheless shows that theyconstitute an artificial grouping of employees,whose employment in-terests are not reasonably interrelated to each other,nor clearly sepa-rable from those of other production and maintenance employees. Forexample, the functions and other interests of the powerhouse employ-ees, who number about 15, are,in many respects,quite different fromthose of other employees in the proposed mechanical department unit.On the other hand, the proposed unit would exclude categories of em-ployees similar to those in the mechanical department,such as machin-ists, oilers,and junior mechanics.The mechanical department employees have since 1934 been in-cluded in all collective bargaining contracts covering Hammond pro-duction and maintenance employees.In 1942 an unsuccessful effort LEVERBROTHERSCOMPANY633was made to secure representation for some of the mechanical depart-ment employees.However, since that time mechanical departmentemployees have actively participated in plant-wide bargaining nego-tiations with the Employer and have been responsible for numerousbenefits which have accrued to themselves as well as to other produc-tion and maintenance employees. In view of this past bargaininghistory and the artificial non-homogeneous grouping, we are of theopinion that the employees sought to be represented by the Firemendo not by themselves constitute an appropriate unit.6Accordingly, we shall direct that an election be conducted among theemployees in the following voting group : all production and mainte-nance employees at the Employer's Hammond, Indiana, plant, includ-ing mechanical department employees, all regular hourly paid em-ployees, non-supervisory laboratory employees, chauffeurs, the headwatchman, metermen, and factory clerks, but excluding draftsmen,office and clerical employees, and all supervisory employees.' If a ma-jority of these employees select the United as their bargaining repre-sentative, they will be taken to have indicated their desire to constitutea separate appropriate unit. If, however, they select the Interna-tional, they will be taken to have indicated their desire to be part of themulti-plant contract unit of production and maintenance employees.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Lever Brothers Company, Ham-mond, Indiana, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and03.56, of National Labor Relations Board Rules and Regulations-S,eries 4, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or been6 SeeMatter of Engineering and Research Corporation,72 N. L. R. B 1471;Matter ofAtlantic Creosoting Company, Inc.,72 N. L. R. B. 1154; andMatter of Johnson and John-son, 72 N. L. R. B. 1061.This is substantially the Hammond unit as defined in the 1946 four-plant contract.Any participant in the election herein directed may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot 634DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be rep-resented by Soap, Glycerine & Edible Oil Workers Union Organiza-tion,United Chemical Workers of America, C. I. 0., or by Interna-tional Chemical Workers Union; A. F. L., for the purposes of collec-tive bargaining, or by neither.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of certain of the employees of the LeverBrothers Company at Hammond, Indiana, filed in Case No.13-R-4358,by International Brotherhood of Firemen and Oilers,PowerhouseEmployees,Operators and MaintenanceMen, A. F.L., be, and it here-by is,dismissed.